It is well-settled law that a writ of habeas corpus will not lie where there exists an adequate remedy at law. E.g., In reSinger (1976), 45 Ohio St.2d 130, 133, 74 O.O.2d 253, 254,341 N.E.2d 849, 851. Further, in Pollock v. Morris (1988),35 Ohio St.3d 117, 118, 518 N.E.2d 1205,1206, the court held as follows:
"[W]hile a party detained pursuant to a judgment of a court is entitled to a writ of habeas corpus if that court lacked jurisdiction to enter the judgment, nonjurisdictional errors afford no basis for issuing the writ. Habeas corpus is not a substitute for appeal."
Specifically, in Singer the court held that a proceeding in habeas corpus was not the proper remedy to determine whether a defendant was tried within the ninety days mandated under R.C.2945.71. The Singer court held as follows: *Page 745 
"`So long as an order of a trial court overruling defendant's motion for his discharge upon the failure of the state to cause him to be tried within the time limited by Section 13447-1, General Code [now R.C. 2945.71], remains unreversed, such order is a valid and legal authority to the sheriff for retaining the prisoner in custody and such order cannot be reviewed or reversed or the prisoner discharged by a proceeding in habeas corpus
before another tribunal. (Ex Parte McGehan, 22 Ohio St. 442
approved and followed.)'" Singer, supra, 45 Ohio St.2d at 132, 74 O.O.2d at 254, 341 N.E.2d at 850, quoting In re Knight
(1944), 144 Ohio St. 257, 29 O.O. 407, 58 N.E.2d 671, paragraph two of the syllabus. See, also, Kramer v. Jamerson (Aug. 7, 1986), Portage App. No. 1710, unreported, 1986 WL 8658. TheSinger court further held that "habeas was not a proper remedy to test the validity of the denial of a motion for discharge, the remedy being by way of appeal." Id., 45 Ohio St.2d at 133, 74 O.O.2d at 255, 341 N.E.2d at 851.
In the present case both petitioners were afforded a preliminary hearing on August 31, 1990. At that time, rather than on the date the extension was actually granted, the trial court found that the delay in holding the preliminary hearing was justified under the dictates of Crim.R. 5(B)(1). Error on the part of the trial court in such determination, if any, is properly reviewable by way of appeal and not by way of proceedings in habeas corpus.
I further respectfully disagree with my colleagues' interpretation of R.C. 2945.72(A). R.C. 2945.72(A) provides that the time within which an accused must be afforded a preliminary hearing may be extended by "[a]ny period during which the accused is unavailable for hearing or trial, by reason of other criminal proceedings against him * * *." The plain meaning of "other criminal proceedings" refers to criminal proceedings involving other pending charges against the accused. Where a defendant is arrested and makes an initial appearance regarding a charge based on another county's arrest warrant, such initial appearance does not constitute other criminal proceedings that extend the time for the preliminary hearing on such a charge. To permit extensions for proceedings involving the same charge, other than those specifically enumerated in R.C. 2945.72,i.e., extradition or change of venue, could result in abuses of the time requirements imposed by R.C. 2945.71 and Crim.R. 5.
For the foregoing reasons, I respectfully dissent in this matter. *Page 746